DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (Specification, Para. 0013, lines 1-8), Species II (Specification, Para. 0016, lines 15-20), Species III (Specification, Para. 0021, lines 15-18), Species IV (Specification, Para. 0017, lines 1-6), and Species V (Specification, Para. 0024, lines 1-6).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because the groups do not share the same or corresponding technical feature, specifically, species I requires that the control circuitry is configured to apply control voltage while varying an amplitude of the control voltage waveforms for the given focal power responsively to an angle of incidence of the rays that impinge on the device from a direction of interest, species II requires that control circuitry to apply at least first control voltage waveforms and second control voltage waveforms between the conductive electrodes so as to generate respective first and second phase modulation profiles in the electro-optical layer, species III requires that the control circuitry is configured to change from the given focal power to zero focal power by concurrently applying a predefined maximum high voltage to all of the conductive electrodes on the first side of the electro-optical layer, followed by application of a predefined low voltage thereto, species IV requires that the control circuitry is configured to change from the first focal power to the second focal power by concurrently applying overshoot control voltages to each of a plurality of the conductive electrodes, and species V is directed towards adaptive spectacles that include control circuitry which is configured to apply control voltage waveforms so as to shift the optical centers of the electrically-tunable lenses responsively to the focal powers of the electrically-tunable lenses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        01/11/2021